Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 4/16/2021 has been entered.  Claims 1-19 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2020/0057594 to Nakano in view of U.S. Publication 2016/0210886 to Brashnyk.

Regarding claims 1 and 14, Nakano teaches an LED panel for a modular display screen (see paragraph 18) comprising: 
a chassis having a rear wall and side walls defining an interior space of the chassis (see Figs. 2 and 8, paragraph 2 and support structure 2);
an LED tile comprising a plurality of surface mount devices attached to a first surface of the LED tile (see Fig. 1 and 3 and paragraphs 33-37), the LED tile being removeably mounted to a front of the chassis (see Figs. 4 and 8 and paragraph 59); and 
and a mounting member (see Figs. 4 and 5 step adjusting mechanisms and paragraphs 49-51);
wherein:
the LED panel is configured to mount to a mounting surface, and the mounting member is configured to secure the adjuster assembly to the mounting surface (see paragraph 59).
Nakano does not teach that it is the “rear” wall of the chassis and an adjuster assembly comprising:
a foot member extending through the wall of the chassis, the foot member comprising an abutment surface at a first end protruding from the wall of the chassis and movable between a first position in which the abutment surface is a first distance from the rear wall and a second position in 
However, Brashnyk teaches that it is the “rear” wall of the chassis (see Figs. 1, 2, 3 and 5 and paragraph 17) and an adjuster assembly comprising: 
a foot member extending through the wall of the chassis, the foot member comprising an abutment surface at a first end protruding from the wall of the chassis and movable between a first position in which the abutment surface is a first distance from the rear wall and a second position in which the abutment surface is a second distance from the rear wall, a second end of the foot member being disposed in the interior space of the chassis, wherein the second end of the foot member is accessible from the interior space of the chassis and is configured to engage with a tool to permit the abutment surface to be moved between the first position and the second position (see Figs. 1, 2, 3 and 5 and paragraph 17 and 20 describing how the corner mount 26 is engaged with a screw, via a screwdriver tool, from the inside of the chassis to adjust the distance between the back plate of the chassis 20 to the wall; note that the led tile is clipped on to the chassis, and removable).  
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the screw foot member being applied at the rear to adjsutably secure the chassis to the wall as taught in Brashnyk with the led tile of Nakano for the purpose of simply replacing one known securing mechanism for another for predictable results.

Regarding claim 2, Nakano in view of Brashnyk teaches the LED panel of claim 1.  Nakano teaches wherein the abutment surface is movable between the first position and the second position by rotation of the foot member (see Fig. 4 and 5 and paragraphs 49-51 and 59).

Regarding claim 3, Nakano in view of Brashnyk teaches the LED panel of claim 1.  Nakano teaches wherein the mounting member comprises a plate including an aperture for receiving a fastener (see Fig. 4 with back plate 5 and aperture 21).

Regarding claim 4, Nakano in view of Brashnyk teaches the LED panel of claim 1.  Nakano teaches wherein the foot member comprises a cylindrical tube and the abutment surface is provided at a first end of the tube (see Figs. 4 and 5).

Regarding claim 5, Nakano in view of Brashnyk teaches the LED panel of claim 4.  Nakano teaches wherein the cylindrical tube is threaded and engages with a threaded hole in the rear wall of the chassis (see Figs. 4 and 5 threads 20a).

Regarding claim 6, Nakano in view of Brashnyk teaches the LED panel of claim 4.  Brashnyk teaches wherein a second end of the tube disposed in the interior space of the chassis includes a drive formation for engagement with the tool to permit the abutment surface to be moved between the first position and the second position, the drive formation being accessible for engagement with the tool from the interior space of the chassis (see Figs. 2, 3 and 5 and paragraph 17).

Regarding claim 7, Nakano in view of Brashnyk teaches the LED panel of claim 6.  Nakano teaches wherein the drive formation is a notch, slot or recess for receiving a part of a tool (see Fig. 5 the cylinder is notched to form a point and the wide cylinder is grooved which can receive a socket wrench or wrench).



Regarding claim 9, Nakano in view of Brashnyk teaches the LED panel of claim 8.  Nakano teaches wherein the rear wall of the chassis is rectangular and the LED panel comprises four adjuster assemblies, one disposed proximate each corner of the rear wall (see Figs. 4 and 8 in each corner are step adjusters 21).

Regarding claim 10, Nakano in view of Brashnyk teaches the LED panel of claim 1.  Nakano teaches wherein the chassis further comprises a first side wall and an opposite second side wall, and wherein each of the first and second side walls includes a mating hole for receiving a shoulder bolt for connecting adjacent chassis (see Figs. 3, 6-8 and paragraphs 60-62).

Regarding claim 11, Nakano in view of Brashnyk teaches the LED panel of claim 10.  Nakano teaches wherein each of the first and second side walls of the chassis includes two mating holes spaced apart along a length of the side wall (see Figs. 3, 6-8 and paragraphs 60-62).

Regarding claim 13, Nakano in view of Brashnyk teaches the LED panel of claim 12.  Nakano teaches wherein the second section of the second mating hole is threaded (see paragraph 80).

Regarding claim 15, Nakano in view of Brashnyk teaches the method of claim 14.  Nakano teaches further comprising:
determining whether a front edge of the chassis of a first LED panel of said plurality of

when the front edge of the chassis of the first LED panel and the front edge of the chassis of the second LED panel do not lie in the same plane, adjusting one or more adjusters 10 on one or both of the first and second panels so that the front edge of the first chassis lies in the same plane as a front edge of the second chassis (see Fig. 8 and paragraphs 18, 86-89).

Regarding claim 16, Nakano in view of Brashnyk teaches the method of claim 14.  Nakano teaches further comprising:
positioning a first chassis adjacent to a second chassis, each of the first and second chassis including a first side wall and an opposite second side wall and wherein a first mating hole is provided in the first side wall and a second mating hole is provided in the second side wall (see Fig. 8 and paragraphs 59 and 60);
aligning the first and second chassis such that the second side wall of the second chassis is adjacent the first side wall of the first chassis and the first mating hole is aligned with the second mating hole (see Fig. 8 and 18, 86-89); and
inserting a shoulder bolt through the aligned mating holes to secure the first and second chassis together (see Figs. 3, 6-7 and paragraphs 80-85 with the 8b, 8c, 9b, 9c).

Regarding claim 17, Nakano in view of Brashnyk teaches the method of claim 14.  Brashnyk teaches wherein the second end of the foot member comprises a drive formation that is accessible for engagement with the tool from the interior space of the chassis (see Fig. 2 and paragraph 17), and the method further comprises:


Regarding claim 18, Nakano in view of Brashnyk teaches the method of claim 14.  Brashnyk teaches further comprising:
moving the foot member from the first position to the second position in which the abutment surface is in contact with the surface to which the LED panel is to be mounted (see Fig. 1 and paragraph 17); and using a fastener to secure the mounting member to said surface (see Fig. 2 and fasteners 270).

Regarding claim 19, Nakano in view of Brashnyk teaches the method of claim 18.  Brashnyk teaches wherein said fastener is inserted through an aperture in the mounting member (see Fig. 2 and fasteners 270

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2020/0057594 to Nakano in view of U.S. Publication 2016/0210886 to Brashnyk and U.S. Publication 2014/0160660 to Bang.

Regarding claim 12, Nakano in view of Brashnyk teaches the LED panel of claim 10.  Nakano teaches wherein a first mating hole is provided in the first side wall and a second mating hole is provided in the second side wall, and wherein the first mating hole has a diameter and the second mating hole has a first section having a first diameter, which is the same as the diameter of the first mating hole, (see Figs. 3, 6-7 and paragraphs 80-85 with the 8b, 8c, 9b, 9c).

	However, Bang teaches constant [diameter] and a second section having a second, smaller diameter, such that an annular seat is defined between the first and second sections (see Figs. 4-6 and paragraphs 63 and 72).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the mating hole, screw of Bang with the chassis securing holes of Nakano in view of Brashnyk for the purpose of simply replacing one known type of screw for another for predictable results.	

Response to Arguments

Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication 2020/0063767 to Jung.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625